department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action affect your state responsibilities and requirements in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax exempt and department of the treasury internal_revenue_service washington d c government entities division date date legend b state c date of incorporation d name of for-profit corporation e founder president f name of consulting company g name of consultant h date of contract dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do your net_earnings inure to the benefit of insiders thus precluding exemption under sec_501 of the code yes for the reasons stated below does your operation for commercial purposes cause you to fail the operational_test by not operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below letter cg catalog number 47630w e do your operations serve the private benefit of consultant g and her consulting company f which would preclude exemption under sec_501 of the code yes for the reasons explained below facts e your president was introduced to g and her company f by a volunteer of f with an overview of the types of grants that were available from the government e entered into a contract agreement with consultant g and g’s consulting company named f on h and made a payment of the amount listed on the contract g provided e you then incorporated as a non-profit corporation under the laws of b on date c your articles of incorporation state your purposes are to be a sponsor of a preservation farm with federal and local_tax exemption the contract e entered into with f itemized services at a cost of more than dollar_figure that include helping to establish you as a corporation and assist in preparing the form_1023 application_for tax exemption you also explained that g and g’s consulting company f will help apply for federal grants after exemption is granted as per the contract you would be responsible to pay for any additional expenses not part of the original agreement you were to provide all documents or information required by f in a timely manner f assisted you in the preparation of all documents and checked them to make sure they were correct payments for your expenses were then made by f your application_for exemption explained that you have two goals the first goal is to transform a for-profit hay farm named d and owned by your president e into one of improved forage production with quality vegetation cover eliminating the possibility of ground erosion another goal is to protect high value agricultural land for environmental conservation and preservation of endangered wildlife your planned activities are to establish a preservation farm area of approximately acres located within the for-profit hay farm operation d the for-profit hay farm d is a family business owned and operated by your president e preservation farm as not accessible to the general_public due to either natural barriers such as creeks drainage and fences and that there are signs stating that trespassing is not permitted you also indicated there are no pubic paths trails or roads on it you described the area identified for the you are governed by members of the e family and by individuals with a business relationship to the e family hay farm operation your president who is also the owner of d will continue to farm the preservation farmland area as part of the for-profit hay farm operation that includes a total area of approximately acres your budgets report you anticipate receiving an estimated dollar_figure million in federal grants and you have budgeted approximately dollar_figure for the cost of the preservation farmland you explained that various government agencies have grants available to preserve land we asked letter cg catalog number 47630w if you would lease or purchase the land owned by e that will make up the preservation farm you replied that it has not yet been determined and it will depend on the requirements set by the grantee agency your project description reports that your intentions are to purchase lots owned by either your president e or his for-profit farm d the purchase or lease price has not been determined your purchase or lease of the property from e or d will depend on the availability of grant funds and other government requirements you are registered with the merchants’ registry of the treasury_department of b as a merchant conducting the commercial activities of agriculture and silviculture the farm area has been used and it is planned to be used in the near future for farming and or hay production and it is your intention to preserve it for that purpose in addition to applying for government grants on your behalf your consultant g contracted a company to prepare an environmental site assessment for the preservation farmland the environmental site assessment report was prepared for the purpose of identifying any areas which could be environmentally impacted this report described adverse environmental conditions on the preservation farmland area that may impede or preclude the completion of any intended sale-purchase transaction the report included observations and pictures of petroleum spills and substandard structures that are in use or may have been used to store oil waste oil diesel and or hazardous substances in your response to the environmental site assessment you represented that the environmental issues were addressed you paid an independent_contractor to clean up the areas in question you also explained that your president has contracted with a company for the collection and disposal of used oil for recycling purposes the charges for the environmental study were paid from the land concepts site conditions portion of the contract by f none of the other studies or appraisals etc listed on the contract with f has been conducted law sec_170 of the internal_revenue_code conservation_purpose defined a in general for purposes of this subsection the term conservation_purpose means- i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is- il pursuant to a clearly delineated federal state or local governmental for the scenic enjoyment of the general_public or conservation policy and will yield a significant public benefit or iv the preservation of a historically important land area or certified historic letter cg catalog number 47630w structure sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_a_-1 of the regulations defines private shareholder or individual’ to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that the term ‘charitable’ is used in sec_501 of the code in its generally accepted legal sense sec_1_501_c_3_-1 of the regulations provides that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though its net profits do not inure to the benefit of individual members of the organization revrul_67_292 1967_2_cb_184 an organization formed for the purpose of developing a sanctuary for wild birds and animals for the education of the public may be exempt from federal_income_tax as an educational_organization under sec_501 of the internal_revenue_code of revrul_76_204 1976_1_cb_152 a nonprofit organization formed for the purpose of preserving the natural environment by acquiring by gift or purchase ecologically significant letter cg catalog number 47630w undeveloped land and either maintaining the land itself with limited pubic access or transferring the land to a government conservation agency by outright gift or being reimbursed by the agency for its cost qualifies for exemption revrul_78_384 1978_2_cb_174 a nonprofit organization that owns farmland and restricts its use to farming or other uses the organization deems ecologically suitable but is not operated for the purpose of preserving ecologically significant land and does not otherwise establish that it serves a charitable purpose does not qualify for exemption under sec_501 revrul_76_204 is distinguished in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 477_f2d_340 cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 72_tc_687 aff'd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 of the code because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption in 283_fsupp2d_58 d d c the court found that the defendant irs was correct in denying plaintiff's application_for recognition as a sec_501 entity because plaintiff operates its conference center in a manner consistent with that of a commercial business it does not meet the requirements of code sec_501 and is therefore not entitled to tax exempt status application of law inurement you do not qualify for exemption under sec_501 of the internal_revenue_code because your net_earnings inure to the benefit of your insider e specifically you were created by e who paid a consultant g and g's consulting company f to help you incorporate and look for federal grant funds that you could apply for once federal funding is obtained the grant funds would be used to provide the capital needed to purchase or lease and improve or maintain land owned by e or his for-profit d this constitutes inurement of earnings to e and precludes exemption under sec_501 of the code and c -1 c of the regulations letter cg catalog number 47630w e has used and will continue to use the farmland to operate the e family for-profit farm operation known as d therefore you are operated for the private benefit of the for-profit company d the e family and individuals with a business relationship to the e family hay farm operation therefore you are also not described in sec_501 and sec_1_501_c_3_-1 of the regulations private benefit you also fail to meet the provisions of sec_1_501_c_3_-1 of the regulations as your operations serve the private interests of g and her consulting company f dollar_figure to f and g for services this amount is non-refundable however barring the assistance with this application and the one payment for the environmental site assessment none of these services have been provided f and g will be paid additional_amounts on an hourly basis for future services to be provided amounts were paid to f towards application fees to the irs that were higher than the actual fee amount remitted f will provide technical help to you to apply for federal and private funds based on the copy of the one report provided it can be seen that the report is prepared for f and g you have paid over f and g will provide assistance to you to apply for federal and private funds you have advanced a considerable amount of money to g to help you with this process you have used f g to assist you with the filing of your application_for a fee does not necessarily indicate that you have operated for their private benefit however the list of expenses for payment of fees above the actual cost and the payment of services listed that were never provided and the possibility of utilizing f and g to raise funds for you indicate private benefit is accruing to f and g by recommendation of a volunteer of f constitutes a substantial nonexempt purpose and therefore you are similar to the organization in old dominion box co v united_states supra in addition f and g were not selected by a bidding process but your operating for the benefit of private parties also the fact that failure to meet the operational_test it is generally recognized that efforts to preserve and protect the natural environment for the benefit of the public serve a charitable purpose under sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the regulations however your operations are not intended for the benefit of or enjoyment of the general_public in fact access to the public is restricted you will continue to operate a for-profit hay farm on the property you have not established that you will use the land for a conservation or charitable purpose as described in sec_170 in fact your goals are to improve forage production eliminate ground erosion and operate a commercial hay farm therefore you are not operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 since you are operating for the substantial nonexempt purpose of operating a for-profit hay farm you are also like the organization in better business bureau v united_states supra your primary purpose is to carry on a for-profit hay farm on the property therefore you are carrying on an unrelated_trade_or_business as described in sec_1_501_c_3_-1 and therefore are not exempt under sec_501 of the code letter cg catalog number 47630w you also plan to preserve land to protect wildlife but unlike revrul_67_292 you are not operating for educational_purposes the land you plan to preserve is farmland that is used for hay production the preservation area is also not accessible to the general_public with natural and other barriers and no public paths trails and signs stating that trespassing is not permitted therefore you are not like the organization in revrul_67_292 from the information provided the land is not ecologically significant undeveloped land but is farmland that is owned by e and d and used for commercial hay production in addition the land has no public access therefore you are unlike the organization described in the previously cited revrul_76_204 in addition the environmental site assessment described adverse environmental conditions that may preclude the sale or transfer of the area designated as a preservation farm you are more like the organization described in the above cited revrul_78_384 which did not qualify for exemption because you are not operated for the purpose of preserving ecologically significant land but for the preservation of farm_land for hay farming_purposes which is not a charitable purpose you are similar to the organizations in federation pharmacy services inc and airlie foundation your president owns the land and the for-profit company that operates a commercial hay farm on this land the farm area has been used and it is planned to be used for farming and hay production only therefore your operations are similar to that of a commercial business and you do not qualify under sec_501 c applicant’s position the continuous construction around your area has brought to your attention the need to conserve protect and maintain lands to benefit wildlife and their habitat you are especially concerned with the endangered and migratory birds in your area the extinction and extermination of the habitat the public will benefit as well as the wildlife you claim that by preventing although the environmental site assessment reported various environmental issues you claim that the only concern was on an oil barrel that had a light leak the issue was limited to a very small area and you have eliminated the problem as far as you know there are no other complaints on this matter service response to applicant’s position because you plan to conserve protect and maintain ordinary farm_land owned by your president e you are not operating for a public purpose further there is no indication that the land is ecologically significant in addition there are severe restrictions to public access such as no trespassing signs and other natural barriers on the property not further an exempt_purpose the environmental assessment substantiates the fact that the property is being used to operate a hay farm which is a commercial for-profit operation that does not qualify as an exempt activity described in sec_501 of the code letter cg therefore your activities do catalog number 47630w conclusion based on the above facts and law we conclude that e e e the use of your funds to purchase the land from e and his family and d the for-profit hay farm owned by e constitute inurement to e and his family and cause you to fail the operational_test for exemption under sec_501 of the code the continued operations of the for-profit hay farm and other such activities on the property constitute a commercial activity and therefore cause you to fail the operational_test for exemption under sec_501 of the code the arrangements with f and g the payment of advances including for services not performed provide private benefit to f and g which precludes exemption under sec_501 c of the code accordingly we conclude you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation letter cg catalog number 47630w during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
